Third District Court of Appeal
                                State of Florida

                       Opinion filed November 10, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-1928
                        Lower Tribunal No. 21-10054
                           ________________


    Impulsora de Productos Sustentables S.A.P.I. de C.V.,
                                  Petitioner,

                                      vs.

                      Senen Daniel Garcia, et al.,
                                Respondents.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Michael A. Hanzman, Judge.

     Law Office of Alan I. Karten, PLLC, and Alan I. Karten (Boynton
Beach), for petitioner.

     Kaplan Zeena LLP, and James M. Kaplan, Robin Corwin Campbell,
and Maria Kimijima, for respondents.


Before EMAS, MILLER, and LOBREE, JJ.

     PER CURIAM.
      Petitioner, Impulsora de Productos Sustentables S.A.P.I. de C.V.,

seeks review, by means of a petition for certiorari, of a trial court order

staying certain discovery until such time as a viable cause of action is

asserted. Because petitioner has failed to carry its burden of demonstrating

that the order will result in irreparable injury, we dismiss the petition for lack

of jurisdiction. See Villella v. Ansin, 263 So. 3d 823, 824 (Fla. 3d DCA 2019);

Valencia v. PennyMac Holdings, LLC, 317 So. 3d 178, 180 (Fla. 3d DCA

2021); Damsky v. Univ. of Miami, 152 So. 3d 789, 792 (Fla. 3d DCA 2014).

      Petition dismissed.




                                        2